DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112(b)
Examiner withdraws the previous 35 USC § 112(b) based upon the cancelation of claims 6, and 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 19-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, 
Claim 7 is indefinite because it is dependent upon canceled claim 6. Because of this it is unclear what claim 7 is dependent upon. Claims 8-9 are dependent upon claim 7 and thus are likewise rejected.
Regarding claim 19,
Claim 19 is indefinite for the same reasons as claim 7 above, in that claim 19 is dependent upon canceled claim 18. Claims 20-21 are dependent upon claim 19, and thus are likewise rejected.
Regarding claim 23,
Claim 23 is indefinite for the same reasons as claim 7 above, in that claim 23 is dependent upon canceled claim 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9, 12, 14-16, 19-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kondo (US 2007/0045595 A1) (“Kondo”).
Regarding claim 1, Kondo teaches throughout, and at least in figure 3:
a substrate (11); 
an antiferroelectric gate oxide (12-14) directly on the substrate (11) (where the gate oxide 12-14 are directly on 11), 
the antiferroelectric gate oxide (12-14) comprising a perovskite material (14; ¶ 0049, where 14 is BiFeScO3; Applicant’s use of the term comprising allows for more than just the perovskite material to be the gate oxide. Therefore, Examiner can state that together 12-14 “comprise” the gate oxide. This analysis would be different if Applicant used the term “consisting of”.); 
wherein the antiferroelectric perovskite material (14) comprises chemically substituted BiFeO3 (¶ 0018), 
wherein the A-site comprises Bi1-xSmx to produce a non-leaky antiferroelectric perovskite gate oxide to control carrier concentrations (¶ 0029, where the equation is given as Bix, My, where x+y=≤1.1. ¶ 0024, where M can be equal to Sm. Therefore, working out the equation yields…
Bi(1.1-y)Smx, where x+y=≤1.1
This material is within the range of Applicant’s disclosed materials which will accomplish the above function), and

wherein the B-site comprises Fe1-vScy (the analysis performed in relation to Bi1-xSmx is equally applicablehere because the prior art teaches that the ration of B to A should be B=1 and A should be more than 1. ¶ 0029. Further, one can use substitute one of the cations, such as Sc for part of the Fe. ¶ 0021. Therefore, the total FeSc should be 1. As such an equation can be written such that Fe(1-x)Scx can be written. Therefore, using routine skill in the art one of ordinary skill in the art would understand that Kondo inherently teaches this limitation
and 
a gate electrode (19) over at least a portion of the gate oxide (14).
Regarding claim 2, Kondo teaches throughout, and at least in figure 3:
wherein the integrated structure is selected from a group comprising: a transistor, a capacitance stack; and a gate capacitance stack (figure 3 shows a transistor with a gate capacitance stack; see ¶ 0009).
Regarding claims 4, and 16, Kondo teaches throughout, and at least in figure 3:
wherein the gate electrode comprises a material selected from a group comprising: SrPbO3, LaSrMnO3, and LaSrCoO3 (¶¶ 0031-32, where the gate material can be LaSrCoO3).
Regarding claims 7, and 19, Kondo teaches throughout, and at least in figure 3:
wherein the antiferroelectric perovskite material comprises ABO3 type perovskites having sub-lattices that include an A-site and a B-site (¶ 0018), 
wherein the A-site is doped with a rare earth material for first site ferroelectricity (¶¶ 0018-22, where A (Bi) or B (Fe) can be doped by the cations listed in ¶ 0021 such as Sm).
Regarding claims 8, and 20, Kondo teaches throughout, and at least in figure 3:
wherein the B-site is doped with a 3d block transition metal for second site ferroelectricity (¶ 0018-22, B (Fe) can be doped with Sc)
Regarding claims 9, and 21, Kondo teaches throughout, and at least in figure 3:
wherein the antiferroelectric perovskite material is a chemically substituted alkaline-earth iron perovskite AFeO3 (¶ 0018).
Regarding claim 12, Kondo teaches throughout, and at least in figure 3:
herein x ranges from approximately .25 to .95.
when x=0.25 then material is
Bi(0.75)Sm(0.25)
The prior art teaches…
When y=0.35 and x=0.25, then
x+y≤1.1 because 0.35+0.25 = 0.6 and this is less or equal to 1.1, thus
Bi(0.75)Sm(0.25) is taught by the prior art.
Regarding claim 14, Kondo teaches throughout, and at least in figure 3:
wherein y ranges from approximately .25 to .95. (claim 4 where the cations occupy 30 mole% or less of the Fe. This results in y≤0.3 which is within the range claimed by Applicant).
Regarding claim 15, Kondo teaches throughout, and at least in figure 3:
Claim 15 is different from claim 1 in that it claims a source and drain. Figure 3 shows a source (S) and a drain (D).
Regarding claim 23,
Claim 23 is a combination of claim 11-14. Since the prior art teaches these claims it also teaches this claim.

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach that the gate oxide is directly on the substrate. 
Examiner respectfully disagrees. Examiner’s has stated above that Applicant allows the antiferroelectric gate oxide to be more than just a perovskite material. This is because Applicant uses the term “comprising” when describing the material of said gate oxide. Therefore, using BRI Examiner has included elements 12-14 as comprising the said gate oxide, where element 14 is the perovskite material. Applicant may want to claim the said gate oxide consist of a perovskite material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/            Primary Examiner, Art Unit 2822